Fourth Court of Appeals
                                  San Antonio, Texas
                                       February 21, 2019

                                      No. 04-18-00450-CV

                                    Velma SAN MIGUEL,
                                         Appellants

                                                v.

               PLAINSCAPITAL BANK, Trustee of The Guerra Mineral Trust,
                                 Appellees

                   From the 381st Judicial District Court, Starr County, Texas
                                   Trial Court No. DC-16-19
                       The Honorable Everardo Garcia, Judge Presiding


                                         ORDER
       Appellant’s reply brief was due on February 19, 2019. See TEX. R. APP. P. 38.6(c). After
the due date, Appellant filed an unopposed first motion for an extension of time to file the reply
brief.
        Appellant’s motion is GRANTED. Appellant’s reply brief is due on March 4, 2019. See
id. R. 38.6(d).



       It is so ORDERED on February 21, 2019

                                                                        PER CURIAM



      ATTESTED TO: _____________________________
                   KEITH E. HOTTLE,
                   Clerk of Court